ORDER
PER CURIAM:
In this cause defendant bank repossessed an automobile under a security agreement assigned to it by the seller of the automobile.
This action Avas brought, tried in the district court and judgment entered in favor of defendants on March 21, 1973, notice of entry thereof Avas served upon plaintiff Avho then filed a notice of appeal on April 25, 1973.
Hoivever, on April 5, 1973, the plaintiff signed and transferred the title to the automobile over to the original seller of the vehicle, rendering this matter moot.
For this reason this appeal is ordered dismissed.